 



Exhibit 10(CC)
AGREEMENT AND RELEASE
This Agreement is made and entered into this 4th day of January 2008 between VF
Corporation (the “Company”) and George N. Derhofer (“Employee”);
WHEREAS, Employee has been employed by the Company in the position of Senior
Vice President-Global Operations in an at-will employment relationship; and
WHEREAS, the Parties agree that Employee will separate from his employment with
the Company effective as of December 31, 2007.
NOW, THEREFORE, in consideration of the mutual agreements and promises set forth
within this Agreement, the Company and Employee voluntarily agree to the
following terms, each of which is material.

  1.   Cash Consideration. As valuable and sufficient consideration for each and
all of the Employee’s obligations and promises set forth below, the Company will
provide the following:

  1.1   The Company shall pay Employee $297,700.00 on July 1, 2008 and
$49,616.67 (salary/car allowance) per month (on the regular Company payroll
dates) for the period beginning July 1, 2008 and running through the Final
Payment Date (hereinafter defined), subject to applicable federal, state and
local taxes. In the event of the death of Employee before the Final Payment
Date, the balance of such payments shall be paid to Employee’s estate. Except as
otherwise provided in Section 3.1 of this Agreement, if Employee remains in
compliance with his obligations pursuant to this Agreement, payments made
pursuant to this section will not be rescinded, regardless of future earnings.
“Final Payment Date” means the last Company payroll

 



--------------------------------------------------------------------------------



 



Agreement and Release for George N. Derhofer
date in 2008, or, if earlier, the date payments cease pursuant to Section 3
hereof.

  1.2   Employee shall be eligible to receive a 2007 bonus under the Company’s
Executive Incentive Compensation Plan at the time 2007 bonuses are awarded to
other executives of the Company in 2008. Employee will not be eligible to
receive a 2008 bonus. Employee will not receive any equity awards in 2008 or
thereafter.

In accordance with and subject to the provisions of the Company’s 1996 Stock
Compensation Plan (the “Stock Compensation Plan”), Employee will be eligible to
exercise outstanding stock options, which are otherwise exercisable in
accordance with the Stock Compensation Plan, up to and including the Final
Payment Date. If employee elects to retire under the VF Pension Plan prior to
the Final Payment Date, stock options may be exercised through December 31,
2010.

  1.3   In accordance with and subject to the terms of the 2004 Mid-Term Plan
established under the Company’s 1996 Stock Compensation Plan, Employee is
eligible to receive payout with respect to the 2005-2007 cycle under the
Mid-Term Plan at the time the payout is made to other eligible executives.    
1.4   In accordance with and subject to the terms of the 2004 Mid-Term Plan
established under the Company’s 1996 Stock Compensation Plan, Employee is
eligible to receive a pro rata payout for the 2006-2008 cycle and a pro rata
payout for the 2007-2009 cycle, payable at the time the payout is delivered to
other eligible executives. Such pro rata payout shall be determined from the
beginning of the cycle to the earlier of the end of the cycle or the Final
Payment Date.

2



--------------------------------------------------------------------------------



 



Agreement and Release for George N. Derhofer

  1.5   The Parties agree that the Company has no prior legal obligation to make
the payments or provide the benefits agreed to in Section 1.1 through 1.4.

  2.   Other Employee Benefits. As valuable and sufficient consideration for
each and all of the Employee’s obligations and promises set forth below, the
Company will also provide the following:

  2.1   Employee shall be eligible for Company sponsored financial counseling
through the Final Payment Date.     2.2   Employee will not be eligible to make
contributions to the VF Executive Deferred Savings Plan II after December 31,
2007.     2.3   The Parties agree that the Company has no prior legal obligation
to make the payments or provide the benefits agreed to in Section 2.1.

  3.   Employee’s Representations. Employee hereby represents and warrants to
and agrees with the Company as follows, with full knowledge that the Company
intends to rely thereon:

  3.1   Covenant not to Compete.

  a)   From the date of this Agreement through December 31, 2008, Employee
agrees not to serve as an employee, director, consultant or advisor to any of
the following companies or their subsidiaries or affiliates: Hanesbrands Inc.,
Levi Strauss & Co., NIKE Inc, Columbia Sportswear Company, Aramark, Cintas, G
III, G & K, Unifirst,

3



--------------------------------------------------------------------------------



 



Agreement and Release for George N. Derhofer
Berkshire Hathaway, Polo Ralph Lauren, Liz Claiborne, Phillips Van Heusen,
Kellwood, Under Armour, Tommy Hilfiger, Adidas, Wal*Mart, Target, Kohls, and
J.C. Penney. Employee acknowledges and agrees that this covenant serves the
legitimate business interests of the Company to protect its confidential
information, trade secrets, good will and customer contacts. Employee further
acknowledges and agrees that in the event that he breaches this covenant not to
compete the damage to the Company would be irreparable and that money damages
will not adequately compensate the Company for its injuries. Accordingly,
Employee agrees that in the event he breaches this covenant not to compete the
Company will be entitled to an immediate order from a court of competent
jurisdiction commanding Employee to cease his violation and enjoining Employee
from further violation of the covenant not to compete. Employee further agrees
that the Company would be entitled to recovery of its cost and attorney fees
incurred as a result of the violation.
In the event of a breach of this Section 3.1 (a), the Company shall have no
further obligation under Sections 1 and 2 above. In the event that injunctive
relief is requested by and granted the Company, the Company shall be obligated
under Sections 1 and 2 for the period of time during which the injunction is in
effect up to and including December 31, 2008.

  b)   Employee agrees to advise the Chief Executive Officer of the Company in
writing if he seeks to be hired prior to December 31, 2008 as an employee,
director, consultant or advisor of any company significantly engaged in the
apparel business not listed in Section 3.1(a). In the event of such hire without
the prior written consent of the Company, the Final Payment Date shall be the
date of such hiring.

4



--------------------------------------------------------------------------------



 



Agreement and Release for George N. Derhofer

  3.2   Confidential Information. Employee acknowledges that as an employee of
the Company he has had access to and may be in possession of non-public
information about the Company and its business plans and strategies. Therefore,
Employee and each other person controlling, controlled by or under common
control with Employee, shall not disclose directly or indirectly to any person
or entity outside the employ of the Company, without the express written
authorization of the Company, unless required by subpoena of a court of law, any
business plans, customer list, pricing strategies, customer files and records,
any proprietary data or trade secrets, or any other confidential information of
the Company, or any financial information about the Company or its business not
in the public domain. For purposes of this Section, the term “Company” shall
include the Company and its subsidiaries, related corporations and affiliates.  
  3.3   Non-disparagement. Employee agrees never to disparage or make false
statements about the Company, its predecessors, successors, or affiliates, or
any employees or agents of the Company.     3.4   No Contact. From January 1,
2008 through December 31, 2008, the Employee agrees not to initiate or maintain
contact with any officer, director, or employee of the Company or its affiliates
regarding the Company’s or any affiliate’s business, prospects, operations, or
finances, except with the express written permission of the Company, other than
as initiated by the Company.     3.5   No Solicitation. From January 1, 2008
through December 31, 2008, Employee will not, directly or indirectly, for
himself or on behalf of any third party solicit for employment or otherwise
cause any employee or officer of the Company or any of its subsidiaries to

5



--------------------------------------------------------------------------------



 



Agreement and Release for George N. Derhofer
terminate his or her employment relationship with the Company or any of its
subsidiaries.

  3.6   Return of Company Property. Employee shall promptly return any and all
items in his possession which are owned by or otherwise the property of the
Company or its affiliates, including the Company credit card, cell phone, laptop
computer, and Blackberry.     3.7   Board Resignation. Employee hereby resigns,
effective January 1, 2008, from all positions as an officer or director of the
Company, its subsidiaries and affiliates, to which he has been elected or
appointed.     3.8   Remedies for Breach by Employee. Employee understands and
agrees that the Company’s obligation to perform under this Agreement is
conditioned upon Employee’s covenants and promises to the Company as set forth
herein. In the event Employee breaches any such covenants and promises, or
causes any such covenants or promises to be breached, Employee acknowledges and
agrees that the Company’s obligations to perform under this Agreement shall
automatically terminate and the Company shall have no further liability or
obligation to Employee, or alternatively, that the Company may seek injunctive
relief to enforce the provisions of this Agreement. Employee acknowledges and
agrees that in the event that he materially breaches any provision of this
Agreement, the damage to the Company would be irreparable and that money damages
will not adequately compensate the Company for its injuries.        
Accordingly, Employee agrees that in the event of a material breach, the Company
will be entitled to an immediate order from a court of competent jurisdiction
commanding Employee to cease his violation

6



--------------------------------------------------------------------------------



 



Agreement and Release for George N. Derhofer
and enjoining Employee from further violation. Employee further agrees that the
Company would be entitled to recovery of its cost and attorney fees incurred as
a result of the violation.
The remedies available to the Company as set out is this section are not
intended to be exclusive of any other remedies to which the Company may be
entitled at law or equity, (including but not limited to monetary damages,
specific performance, and other injunctive relief), due to breach or threatened
breach of any provision of this Agreement.

  4.   Release.

  4.1   In partial consideration of the performance by the Company of its
obligations under this Agreement and other good and valuable consideration,
Employee does hereby for himself, his heirs, executors, administrators and
assigns, forever release, remise and discharge the Company, its officers,
directors, parents, subsidiaries, affiliates and their officers and directors
and their successors and assigns, from and against any claims and causes of
action which he has, had or may have ever had, including, but not limited to,
any claims which Employee has, had, or may have had arising out of his
employment with the Company or otherwise relating to or arising out of any
relationship or status he may have had in the past with the Company, or any of
its affiliates or subsidiaries. The parties specifically contemplate that this
release covers any potential claim by Employee of age discrimination or
employment discrimination against the Company under the Age Discrimination in
Employment Act, the Civil Rights Act of 1964, and any other federal, state or
local laws or ordinances, and any

7



--------------------------------------------------------------------------------



 



Agreement and Release for George N. Derhofer
common law claims under tort, contract or any other theories now or hereafter
recognized.

  4.2   Employee agrees that no other person (including but not limited to
attorneys, heirs, executors, administrators, successors, and assigns) may assert
any claim that he has or might have against the Company and further agrees that
he will fully cooperate with the Company in seeking dismissal of any such claim
that might be raised on his behalf.     4.3   The Parties agree that this
Agreement may be treated as a complete defense to any legal, equitable, or
administrative action that may be brought, instituted, or taken by Employee, or
on his behalf, against the Company and shall forever be a complete bar to the
commencement or prosecution of any claim, demand, lawsuit, charge, or other
legal proceeding of any kind against the Company, any related companies and
subsidiaries, and the directors, officers, employees, and agents of them,
including any successors and assigns, relating to employment with the Company
and/or the termination of employment with the Company.     4.4   The release
contained in Section 4.1 hereof is not intended to relieve the Company of its
obligations under this Agreement to make the payments and provide the benefits
under Sections 1 and 2 hereof, but is otherwise fully effective in accordance
with its terms as to all other rights, claims or causes of action which Employee
has, had or may have had as set forth in Section 4.1 hereof.     4.5   Employee
received this Agreement on January 5, 2008 and had at least forty-five (45) days
to consider its terms and conditions, including without limitation, the release
provisions of Section 4.1. By receipt of this proposed Agreement and Release,
Employee was advised by the

8



--------------------------------------------------------------------------------



 



Agreement and Release for George N. Derhofer
Company to consult with an attorney of Employee’s choice before signing this
Agreement.

  4.6   Employee’s execution of this Agreement is knowing and voluntary, without
duress and after an opportunity to consult with his attorney.

  5.   Waiver, Discharge, etc. This Agreement may not be released, discharged,
abandoned, changed or modified in any manner, except by an instrument in writing
signed on behalf of each of the parties hereto. The failure of any party hereto
to enforce at any time any of the provisions of this Agreement shall in no way
be construed as a waiver of any such provision, nor in any way to affect the
validity of this Agreement or any part thereof or the right of any party
thereafter to enforce each and every such provision. No waiver of any breach of
this Agreement shall be held to be a waiver of any other or subsequent breach.  
  6.   Rights of Persons Not Parties. Nothing contained in this Agreement shall
be deemed to create rights in persons not parties hereto, other than the
personal representatives or successors of the parties hereto.     7.   Entire
Agreement. This Agreement constitutes the entire understanding between the
parties, and no other statements, representations or understandings form a basis
for the mutual promises contained herein, and this Agreement supersedes any
other agreements between the parties with respect to the subject matter hereof.
    8.   Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of North Carolina without regard to its conflict of
laws principles.     9.   Venue. The Company and Employee agree that any dispute
arising out of this Agreement shall be subject to the exclusive jurisdiction of
both the state and federal courts in North Carolina. For that purpose, Employee
irrevocably submits to the jurisdiction of the state and federal courts of
Guilford County, North Carolina.

9



--------------------------------------------------------------------------------



 



Agreement and Release for George N. Derhofer

  10.   Successors, Assigns, and Representatives. This Agreement shall inure to
and be binding upon the parties hereto, their respective heirs, legal
representatives, successors, and assigns.     11.   Partial Invalidity. The
Parties agree that the provisions of this Agreement shall be deemed severable
and that the invalidity or unenforceability of any portion or any provision
shall not affect the validity or enforceability of the other portions or
provisions. Such provisions shall be appropriately limited and given effect to
the extent that they may be enforceable. The Parties further agree that in the
event any provision of this Agreement shall be declared invalid and
unenforceable by a court of competent jurisdiction that the entire Agreement may
be declared voided, ab initio, at the election of the Company.     12.  
Revocation. Employee understands that this Agreement may be revoked by Employee
within seven (7) days after the signing of the Agreement. To revoke the
Agreement, Employee understands that he must notify in writing that he no longer
wishes to be bound by this Agreement and desires to revoke the Agreement
immediately. Any revocation should be sent in writing to Susan L. Williams, Vice
President, Human Resources, VF Corporation, 105 Corporate Center Blvd.,
Greensboro, NC 27408. This Agreement shall not become effective and enforceable
until seven (7) days after it has been signed by Employee.     13.   Employee’s
Acknowledgements.

  13.1   Employee affirms that he has carefully read this entire Agreement. He
attests that he possesses sufficient education and/or experience to fully
understand the extent and impact of its provisions.     13.2   Employee attests
that he has been afforded the opportunity to consider this Agreement for a
period of forty-five (45) days.

10



--------------------------------------------------------------------------------



 



Agreement and Release for George N. Derhofer
Employee further attests that he has been advised by the Company to discuss this
Agreement with an attorney of choice.

  13.3   Employee affirms that he is fully competent to execute this Agreement
and that he does so voluntarily and without any coercion, undue influence,
threat, or intimidation of any kind or type.

  14.   Compliance with Section 409A of the Internal Revenue Code. The Parties
agree that any payments to be made to Employee hereunder or to be made pursuant
to any other plans maintained by the Company in which Employee is a participant,
such as the VF Supplemental Executive Retirement Plan, and the VF Executive
Deferred Savings Plans that are subject to the requirements of Section 409A of
the Internal Revenue Code, will be made in a manner intended to comply with the
provisions of Section 409A to avoid, to the extent possible, the imposition of
any excise or other penalty tax on the Employee or the Company and that the
provisions of this Agreement and such plans will be interpreted accordingly.

THE UNDERSIGNED HEREBY STATE THAT THEY HAVE CAREFULLY READ THE FOREGOING
AGREEMENT AND RELEASE AND KNOW THE CONTENTS THEREOF AND SIGN THE SAME OF THEIR
OWN FREE ACT.
IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the dates set forth below.

                      VF Corporation       EMPLOYEE:    
 
                    By:   /s/ Susan L. Williams       /s/ George N. Derhofer    
    Susan L. Williams       George N. Derhofer         Vice President— Human
Resources                
 
                   
Date: 
  January 4, 2008       Date:    January 14, 2008    

11